Name: Commission Regulation (EEC) No 3431/90 of 27 November 1990 re-establishing the levying of the customs duties applicable to products of category No 146 a (order No 42.1461) originating in Mexico, to which the preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  America;  tariff policy
 Date Published: nan

 29 . 11 . 90No L 330/36 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3431/90 of 27 November 1990 re-establishing the levying of the customs duties applicable to products of category No 146 A (order No 42.1461) originating in Mexico, to which the preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply Whereas, in respect of the products of category No 146 A (order No 42.1461 ) originating in Mexico, the relevant ceiling amounts to 234 tonnes ; whereas that ceiling was reached on 30 August 1990 by charges of imports into the Community of the products in question originating in Mexico, a country covered by preferential tariff arrange ­ ments, reached and were charged against that ceiling ; Whereas it is appropriate to reintroduce the levying of customs duties for the products in question with regard to Mexico, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3897/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of textile products originating in developing countries ('), and in particular Article 12 thereof, Whereas pursuant to Article 10 of Regulation (EEC) No 3897/89, preferential tariff treatment shall be accorded for each category of products subjected in Annexes I and II to individual ceilings within the limits of the quantities specified in column 8 of its Annex I and column 7 of its Annex II, in respect of certain or each of the countries or territories of origin specified in column 5 of the same Annexes ; whereas Article 1 1 of that Regulation provides that the levying of customs duties may be reintroduced at any time in respect of imports of the products in question as soon as the relevant individual ceilings are reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 2 December 1990 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3897/89 , shall be re-established on imports into the Community of the following products, originating in Mexico : Order No Category(unit) CN code Description 42.1461 146 A (tonnes) ex 5607 21 00 Twine, cordage, ropes and cables, plaited or not  Binder and baler twine for agricultural machines, of sisal and other fibres of the Agave family Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 November 1990. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 383, 30 . 12. 1989, p. 45.